—Appeal by defendant from two judgments of the Supreme Court, Richmond County, each rendered December 2, 1975, convicting him of criminal sale of a controlled substance in the second degree and three counts of criminal sale of a controlled substance in the *973third degree, upon a jury verdict, and imposing sentence. Judgments modified, as a matter of discretion in the interest of justice, by (1) deleting therefrom the provision that the sentence imposed under count one of Indictment No. 457/1974 shall be served consecutively to the sentence imposed under count one of Indictment No. 72/1975 and (2) adding thereto a provision that the sentences imposed under the afore-mentioned two indictments are to be served concurrently. As so modified, judgments affirmed. The sentences were excessive to the extent indicated herein. We have considered the other points raised by defendant and find them to be without merit. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.